UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-3916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2010  January 31, 2011 Item 1: Reports to Shareholders Vanguard Energy Fund Annual Report January 31, 2011 > Helped by rising energy prices, Vanguard Energy Fund returned about 27% for the fiscal year ended January 31, 2011. > The Energy Funds return slightly lagged that of its benchmark index but was ahead of the average return of peer-group funds that invest in energy and other natural resources. > Oil and gas equipment and services providers posted exceptionally strong results, while giant integrated oil and gas companies were responsible for nearly half of the funds total return. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 14 Your Funds After-Tax Returns. 28 About Your Funds Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended January 31, 2011 Total Returns Vanguard Energy Fund Investor Shares 27.17% Admiral Shares 27.24 Spliced Energy Index 28.11 Global Natural Resources Funds Average 23.33 Spliced Energy Index: S&P 500 Index through November 30, 2000; S&P Energy Sector Index through May 31, 2010; MSCI All Country World Energy Index thereafter. Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance January 31, 2010 , Through January 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $57.17 $69.20 $0.977 $2.149 Admiral Shares 107.34 129.93 1.899 4.035 1 Chairmans Letter Dear Shareholder, Despite the huge oil spill involving British oil giant BP, energy was one of the stock markets better-performing sectors for the fiscal year ended January 31, 2011. Vanguard Energy Fund returned about 27% for the period, trailing its benchmark index but ahead of its broader natural resources peer group. The oil spill did hinder performance, especially during the fiscal years first half, but a rally in oil prices led to solid gains over the final months. Stock selection among oil and gas equipment and services providers boosted the funds returns. However, selection among integrated oil and gas companies didnt measure up as well against the spliced benchmark index. Benchmark comparisons may be distorted by the funds change from an all-U.S. to a more global benchmark on June 1. If you invest in the Energy Fund through a taxable account, you may wish to review information about the funds after-tax performance provided later in this report. Also, please note that on October 6 Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds, including the Energy Fund, to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. 2 Stocks rallied as economy ground into gear Global stock markets produced excellent returns in the year ended January 31, 2011, with much of the strength materializing in the second half of the year. Europes sovereign debt challenges and concerns that the economic recovery in the United States might not reach escape velocity seemed to recede from investors minds, displaced by strong corporate earnings and a powerful rebound in consumer spending and in the manufacturing sector. The U.S. stock market returned about 24%. Small- and mid-capitalization stocks, often the first to respond to changes in the economic outlook, did even better. As a group, non-U.S. stock markets returned more than 18%. Emerging markets were the best performers. Despite high-profile dramas in Europes government bond markets, European stocks produced double-digit gains. Asias developed markets turned in mixed results on local exchanges, but the strength of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. A strong start, a faltering finish for bonds In January 2010, the bond markets near-term prospects looked dubious, in large part because yields hovered near generational lows. Over the following 12 months, however, yields dipped lower still. The taxable bond market returned about 5% for the year. As investors searched for yield, corporate bonds produced the best returns, with the riskiest credits leading the market. Market Barometer Average Annual Total Returns Periods Ended January 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 23.33% 0.45% 2.51% Russell 2000 Index (Small-caps) 31.36 4.57 2.64 Dow Jones U.S. Total Stock Market Index 24.31 1.22 2.86 MSCI All Country World Index ex USA (International) 18.50 -0.96 4.08 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.06% 5.36% 5.82% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 1.10 3.39 3.88 Citigroup Three-Month U.S. Treasury Bill Index 0.14 0.59 2.23 CPI Consumer Price Index 1.63% 1.42% 2.12% 3 Toward the end of the fiscal year, an improving economic outlook nudged interest rates higher, putting pressure on bond prices. This dynamic was evident in the municipal bond market, where rising rates and a confluence of other factors weighed on prices. The expiration of the Build America Bonds program, for example, raised the prospect of a spike in new tax-exempt issuance, while the extension of federal tax rate cuts that were set to expire made munis tax exemption somewhat less attractive. For the full year, the muni market returned about 1%. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Rising oil, commodity prices helped offset BPs problems Vanguard Energy Fund soared 20% over the final three months of the fiscal year, overcoming a rocky stretch related in large part to the BP oil disaster and the effect it had on the industry. The fund benefited from a rise in crude oil prices and from firming demand for oil and most other energy sources. Oil and gas equipment and services providers were among the companies that received a lift from rising oil prices. Though drilling was curtailed in the Gulf of Mexico after the BP oil disaster, deepwater drilling continued unabated in other locations around the world. Standouts included Halliburton and Baker Hughes, both of which had larger weightings in the fund than in the index. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.38% 0.31% 1.50% The fund expense ratios shown are from the prospectus dated September 30, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2011, the funds expense ratios were 0.34% for Investor Shares and 0.28% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Global Natural Resources Funds. 4 But oil wasnt the only energy source driving returns. Favorable stock selection among other commodity-oriented companies also proved to be a tailwind for the fund. Increased demand for coal sparked coal behemoth Peabody Energy, while rising uranium prices helped Cameco Corporation, the huge uranium miner. While commodity prices were generally higher, natural gas was an exception. The available supply of natural gas increased significantly as horizontal drilling and hydraulic fracturing (fracking) was used more to extract natural gas from shale formations. Demand hasnt kept up with this increased supply. For example, EOG Resources, a horizontal driller that had a larger weighting in the fund than in the index, returned more than 18%but was outpaced by some other companies in better-performing areas. Of course, a review of the Energy Fund wouldnt be complete without considering BP, which dominated the headlines over the past year. The stock remained one of the funds top ten holdings and ultimately shaved more than a percentage point from its return. Although BP returned about 14% for the fiscal year, it rebounded from more dramatic lows once the spill was contained. The funds long-term record shines brightly against peers The Energy Funds long-term numbers are impressive, whether measured against the funds comparative standards or against the Total Returns Ten Years Ended January 31, 2011 Average Annual Return Energy Fund Investor Shares 15.39% Spliced Energy Index 10.44 Global Natural Resources Funds Average 12.72 Spliced Energy Index: S&P 500 Index through November 30, 2000; S&P Energy Sector Index through May 31, 2010; MSCI All Country World Energy Index thereafter. Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 broad U.S. stock market. Over the last decade, the funds Investor Shares had an average annual return of 15.39%, handily surpassing both its benchmark index and its peer group. The broad U.S. stock market (as measured by the Dow Jones Total Stock Market Index), which encountered two difficult bear markets during this decade, posted an average annual return of 2.47% for the ten years. Please be aware that a notable rise in energy prices over the decade powered the funds ascent. Such favorable conditions wont always be present, but the funds advisors, Wellington Management Company, llp , and Vanguard Quantitative Equity Group, also deserve a nod for the funds performance. Both firms employ disciplined, value-conscious investment strategies, but in different ways. Wellington conducts rigorous bottom-up research to find stocks it deems undervalued, while the Quantitative Equity Group relies on a computer-based approach to evaluate and rank stocks. The funds low costs are also a valuable advantage, allowing investors to keep more of the returns. For more details on the advisors strategies and the funds positioning during the year, see the Advisors Report that follows this letter. Sector funds can round out a well-balanced portfolio While energy stocks finished the fiscal year with healthy gains, the course they followed was bumpy at times. With any single sector or market niche, the chance for turbulence is high. In this case, the fallout from the BP oil spill spread throughout the sector and limited returns before more positive industry developments interceded. Theres no crystal ball to reveal where the stock market and the energy sector are headed. Thats why Vanguard encourages investors to maintain a balanced allocation of assets among stock, bond, and money market funds, diversified within each of these asset classes. Such a portfolio should be consistent with your investment objectives, risk tolerance, and time horizon. Vanguard Energy Fund, with its low-cost exposure to a major segment of the global economy, can serve as an important element in a diversified portfolio as you strive to meet your financial goals. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 9, 2011 6 Advisors Report The Investor Shares of Vanguard Energy Fund returned 27.17% (Admiral Shares, 27.24%) for the fiscal year ended January 31, 2011. Your fund is managed by two advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. Its not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on February 16, 2011. Wellington Management Company, LLP Portfolio Manager: Karl E. Bandtel, Senior Vice President Investment environment Global equities continued their ascent, driven by investors enthusiasm for additional government debt purchases by the U.S. Federal Reserve, the extension of tax cuts in the United States, strong earnings growth, and generally improving economic data. In the energy sector, a Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 94 12,845 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Quantitative Equity 3 370 Employs a quantitative fundamental management Group approach, using models that assess valuation, market sentiment, earnings quality and growth, and management decisions of companies relative to their peers. Cash Investments 3 387 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 7 substantial portion of the period was dominated by the Deepwater Horizon disaster in the Gulf of Mexico. Crude oil prices remained range-bound for much of the fiscal year as strong demand from emerging markets was tempered by large stockpiles in the developed world. Near the end of the period, rebounding manufacturing demand chipped away at inventories; this, along with concerns about possible disruptions to supply amid uncertainty in Egypt and other areas of the Middle East, sent oil prices to two-year highs. West Texas Intermediate crude oil closed the fiscal year at $92 per barrel. The natural gas markets were weak throughout the fiscal year, with prices holding at relatively low levels, mainly because of burgeoning North American shale production. Natural gas (Henry Hub) closed the period near $4.40 per million BTUs. Our position in Chevron, a leading integrated oil and gas company, contributed to the portfolios performance during the period. Chevron is well-positioned relative to its peers, given its leverage to oil and its strong recent track record of production growth and upstream profitability. The recently announced acquisition of Atlas Energy gives the firm acreage in one of the best shale plays at a reasonable cost. During the latter part of the period, higher oil prices and expanding offshore rig fleets led energy equipment and services holdings higher, some of which we trimmed. Baker Hughes, an oilfield services company, was among the top absolute contributors to our portfolios performance as earnings exceeded expectations on the back of revenue improvement, cost-cutting, and gains in market share. Our position in BP, which skidded lower in the aftermath of Aprils oil spill, was an absolute detractor during the period. We added to our position during the months following the spill as the market continued to punish the stock further. While the disaster has been costly for BP, it will, in our view, ultimately prove manageable for the company. Even though our long-term outlook is positive, we would urge some degree of caution regarding the near-term direction of commodity prices. We have replaced some of our energy equipment and services positions with holdings more closely tied to oil production, particularly those of the integrated oil companies. We initiated a new position in INPEX, a Japan-based company engaged in the exploration and development of natural resources. The firm has a solid production outlook and potential upside from a large, undeveloped offshore liquefied natural gas project near Western Australia. The portfolio remains focused upstream and skewed in favor of low-cost producers with compelling valuations based on our 8 assessment of their respective long-term resource bases. We believe many of these companies have the ability to create value absent generally rising commodity prices. Our investment process remains steady, with an emphasis on high-quality management and long-lived resources at reasonable valuations. Maintaining a large-cap, low-turnover bias, this global portfolio continues to be diversified across energy subsectors and to focus on big integrated oil companies. Vanguard Quantitative Equity Group Portfolio Manager: James D. Troyer, CFA, Principal In a year when volatility continued to contribute to market uncertainty, global energy stocks generally finished with a strong second half after underperforming the broad global market during the first six months. North American and Asian energy stocks led the pack, while emerging market firms started the year strong but then declined, and European stocks never fully recovered from the declines associated with the BP oil spill in April. Despite the turbulence in the energy sector over the period, our model held up well. A key characteristic of our strategy is that we do not maintain a view on the overall market for energy shares. Nor do we attempt to make calls on relative country performance. Rather, our investment process seeks to identify stocks that we believe are undervalued or whose prices have responded favorably to recent earnings announcements, relative to their peers in the sector. Our risk-control process then helps us neutralize our exposure to market-capitalization, volatility, and industry risks relative to our spliced energy benchmark. In our view, such risk exposures are not justified by the rewards available. For the period, our most successful holdings were spread throughout the globeincluding ConocoPhillips (+55%), National-Oilwell (+82%), and Cimarex Energy (+112%) in the United States; Royal Dutch Shell (+38%) in Europe; and CNOOC Limited (+60%) in Asia. Equally important was our ability to limit our exposure to underperforming stocks such as Brazils Petroleo Brasileiro (9%) and U.S.-based Patterson-UTI Energy (17%). In addition to the negative effect seen from holdings in BP, our portfolios results were dampened by overweight holdings in Encana and Trican Well Service, two Canadian energy stocks that under-performed the benchmark as a whole. Looking forward, we believe our approach to constructing a portfolio with stocks that exhibit lower valuations than peers, with similar expected growth prospects, is an attractive strategy, one that the market will reward in the long term. We thank you for your investment and look forward to the upcoming year. 9 Energy Fund Fund Profile As of January 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.38% 0.31% 30-Day SEC Yield 1.42% 1.48% Portfolio Characteristics DJ MSCI U.S. Total ACWI Market Fund Energy Index Number of Stocks 122 163 3,858 Median Market Cap $48.6B $78.5B $30.9B Price/Earnings Ratio 14.3x 16.2x 17.7x Price/Book Ratio 2.0x 2.0x 2.3x Return on Equity 23.2% 23.1% 19.0% Earnings Growth Rate -2.5% 4.1% 6.0% Dividend Yield 1.6% 2.2% 1.7% Foreign Holdings 37.5% 55.2% 0.0% Turnover Rate 31%   Short-Term Reserves 2.8%   Volatility Measures DJ Spliced U.S. Total Energy Market Index Index R-Squared 0.91 0.63 Beta 1.14 1.05 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 7.8% Occidental Petroleum Integrated Oil & Corp. Gas 4.8 Chevron Corp. Integrated Oil & Gas 4.2 EOG Resources Inc. Oil & Gas Exploration & Production 3.5 Royal Dutch Shell plc Integrated Oil & Gas 3.5 BP plc Integrated Oil & Gas 3.4 Baker Hughes Inc. Oil & Gas Equipment & Services 2.9 Total SA Integrated Oil & Gas 2.8 Schlumberger Ltd. Oil & Gas Equipment & Services 2.7 Halliburton Co. Oil & Gas Equipment & Services 2.3 Top Ten 37.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated September 30, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2011, the expense ratios were 0.34% for Investor Shares and 0.28% for Admiral Shares. 10 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 4.6% 3.2% Industrials 0.3 0.0 Integrated Oil & Gas 51.8 59.1 Materials 1.1 0.0 Oil & Gas Drilling 1.8 2.2 Oil & Gas Equipment & Services 10.8 10.1 Oil & Gas Exploration & Production 25.0 19.0 Oil & Gas Refining & Marketing 2.1 3.4 Oil & Gas Storage & Transportation 0.4 3.0 Utilities 0.5 0.0 Other 1.6 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 10.5% France 2.9 Italy 1.6 Norway 1.4 Spain 1.2 Other 0.5 Subtotal 18.1% Pacific Japan 1.6% Australia 1.0 Subtotal 2.6% Emerging Markets Russia 2.6% Brazil 2.0 China 1.9 Other 0.8 Subtotal 7.3% North America United States 61.7% Canada 10.3 Subtotal 72.0% 11 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2001, Through January 31, 2011 Initial Investment of $25,000 Average Annual Total Returns Periods Ended January 31, 2011 Final Value One Five Ten of a $25,000 Year Years Years Investment Energy Fund Investor Shares 27.17% 6.38% 15.39% $104,585 Dow Jones U.S. Total Stock Market Index 24.31 2.86 2.47 31,898 Spliced Energy Index 28.11 5.86 10.44 67,505 Global Natural Resources Funds Average 23.33 3.63 12.72 82,802 Spliced Energy Index: S&P 500 Index through November 30, 2000; S&P Energy Sector Index through May 31, 2010; MSCI All Country World Energy Index thereafter. Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 12 Energy Fund Average Annual Total Returns Periods Ended January 31, 2011 Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment Energy Fund Admiral Shares 27.24% 6.45% 17.01% $212,764 Dow Jones U.S. Total Stock Market Index 24.31 2.86 4.88 77,584 Spliced Energy Index 28.11 5.86 12.42 147,089 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): January 31, 2001, Through January 31, 2011 Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 13.43% 8.01% 14.17% Admiral Shares 11/12/2001 13.49 8.08 16.36 1 1 Return since inception. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. 13 Energy Fund Financial Statements Statement of Net Assets As of January 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.8%) 1 United States (57.3%) Electric Utilities (0.4%) Exelon Corp. 1,244,200 52,891 Energy Equipment & Services (10.8%) Baker Hughes Inc. 5,840,650 400,143 Schlumberger Ltd. 4,081,964 363,254 Halliburton Co. 7,047,562 317,140 * Weatherford International Ltd. 5,457,200 129,445 SEACOR Holdings Inc. 923,908 97,648 National Oilwell Varco Inc. 1,167,876 86,306 Noble Corp. 1,696,825 64,903 * Transocean Ltd. 43,208 3,454 * Nabors Industries Ltd. 105,000 2,562 * Rowan Cos. Inc. 66,900 2,293 1,467,148 Exchange-Traded Fund (0.5%) ^,2 Vanguard Energy ETF 663,000 70,729 Oil, Gas & Consumable Fuels (45.6%) Coal & Consumable Fuels (3.8%) Consol Energy Inc. 6,158,500 306,077 Peabody Energy Corp. 3,019,900 191,522 * Cloud Peak Energy Inc. 685,400 15,607 Arch Coal Inc. 72,800 2,493 Integrated Oil & Gas (22.2%) Exxon Mobil Corp. 13,112,019 1,057,878 Occidental Petroleum Corp. 6,693,601 647,137 Chevron Corp. 6,084,535 577,605 ConocoPhillips 4,283,309 306,085 Marathon Oil Corp. 5,944,291 271,654 Hess Corp. 1,800,889 151,491 Murphy Oil Corp. 43,600 2,891 Market Value Shares ($000) Oil & Gas Exploration & Production (18.2%) EOG Resources Inc. 4,533,636 482,334 Devon Energy Corp. 3,145,907 279,011 3 Cabot Oil & Gas Corp. 6,409,231 266,816 Noble Energy Inc. 2,887,300 263,033 Anadarko Petroleum Corp. 2,507,530 193,280 * Denbury Resources Inc. 8,691,044 176,863 EQT Corp. 3,572,800 172,173 Chesapeake Energy Corp. 4,277,237 126,307 * Ultra Petroleum Corp. 2,646,036 126,295 Range Resources Corp. 2,004,500 99,964 * Newfield Exploration Co. 1,139,703 83,392 Apache Corp. 620,800 74,099 QEP Resources Inc. 1,650,918 67,093 * Southwestern Energy Co. 1,618,700 63,939 Cimarex Energy Co. 30,400 3,166 Oil & Gas Refining & Marketing (1.1%) Valero Energy Corp. 6,068,442 153,896 Oil & Gas Storage & Transportation (0.3%) El Paso Corp. 2,578,300 40,943 Spectra Energy Corp. 2,100 55 6,203,099 Total United States 7,793,867 International (37.5%) Australia (1.0%) BHP Billiton Ltd. ADR 1,514,200 134,809 Caltex Australia Ltd. 136,558 1,837 Woodside Petroleum Ltd. 22,817 952 137,598 Austria (0.5%) OMV AG 1,455,123 64,492 Brazil (1.9%) Petroleo Brasileiro SA ADR 6,863,355 252,091 14 Energy Fund Market Value Shares ($000) Petroleo Brasileiro SA Prior Pfd. 314,504 5,111 Petroleo Brasileiro SA 222,022 4,002 Petroleo Brasileiro SA ADR Type A 41,320 1,374 262,578 Canada (10.0%) Suncor Energy Inc. 7,428,712 308,366 Canadian Natural Resources Ltd. (New York Shares) 6,891,018 306,788 Cenovus Energy Inc. (New York Shares) 5,232,900 181,111 Husky Energy Inc. 5,006,800 135,001 Encana Corp. (New York Shares) 3,002,700 96,897 Cameco Corp. 1,898,700 78,739 Imperial Oil Ltd. 1,704,777 76,050 * Penn West Petroleum Ltd. 2,455,421 67,500 Nexen Inc. 2,206,300 55,488 Progress Energy Resources Corp. 2,352,900 32,003 * MEG Energy Corp. 287,117 12,777 Suncor Energy Inc. 124,084 5,138 Canadian Natural Resources Ltd. 77,178 3,441 TransCanada Corp. 29,496 1,077 ^ Crescent Point Energy Corp. 21,600 954 Cenovus Energy Inc. 26,539 917 Encana Corp. 20,539 662 Talisman Energy Inc. 25,273 579 Enbridge Inc. 9,000 522 1,364,010 China (1.9%) PetroChina Co. Ltd. ADR 1,701,100 236,912 CNOOC Ltd. 2,777,717 6,183 PetroChina Co. Ltd. 3,630,000 5,059 China Petroleum & Chemical Corp. 3,534,000 3,892 Yanzhou Coal Mining Co. Ltd. 792,000 2,305 China Oilfield Services Ltd. 1,056,000 2,036 256,387 France (2.9%) Total SA ADR 6,324,500 371,691 Total SA 264,373 15,472 387,163 Hungary (0.0%) * MOL Hungarian Oil and Gas plc 20,710 2,331 Market Value Shares ($000) India (0.7%) Reliance Industries Ltd. 4,662,008 94,215 Oil & Natural Gas Corp. Ltd. 84,380 2,165 96,380 Indon esia (0.0%) Indo Tambangraya Megah PT 106,000 543 Italy (1.6%) ENI SPA ADR 4,326,350 205,502 ENI SPA 366,464 8,675 Saipem SPA 68,494 3,434 217,611 Japan (1.6%) Inpex Corp. 31,770 207,179 JX Holdings Inc. 517,500 3,546 Idemitsu Kosan Co. Ltd. 20,200 2,121 Cosmo Oil Co. Ltd. 600,000 1,934 214,780 Malaysia (0.0%) Petronas Dagangan Bhd. 363,200 1,433 Netherlands (0.0%) SBM Offshore NV 97,422 2,321 Fugro NV 18,450 1,486 3,807 Norway (1.3%) Statoil ASA ADR 7,137,800 174,305 Seadrill Ltd. 85,508 2,810 Statoil ASA 44,241 1,073 178,188 Poland (0.0%) * Polski Koncern Naftowy Orlen SA 151,875 2,521 * Grupa Lotos SA 86,249 1,238 3,759 Russia (2.5%) Gazprom OAO ADR 9,193,301 244,196 Rosneft Oil Co. GDR 10,521,436 90,286 Tatneft ADR 76,488 2,721 Lukoil OAO ADR 36,874 2,264 Surgutneftegas OJSC ADR 126,700 1,407 Surgutneftegas OJSC Prior Pfd. 1,654,136 955 Gazprom OAO 124,674 824 AK Transneft OAO Prior Pfd. 587 762 343,415 South Africa (0.0%) Sasol Ltd. 97,623 4,711 15 Energy Fund Market Value Shares ($000) South Korea (0.1%) SK Innovation Co. Ltd. 18,088 3,353 GS Holdings 35,358 2,640 5,993 Spain (1.2%) Repsol YPF SA ADR 4,867,200 154,485 Repsol YPF SA 142,727 4,502 158,987 Thailand (0.1%) PTT PCL (Foreign) 264,000 2,863 PTT Exploration & Production PCL (Foreign) 443,800 2,327 Banpu PCL 86,700 2,060 7,250 Turkey (0.0%) Tupras Turkiye Petrol Rafinerileri AS 81,875 2,122 United Kingdom (10.2%) BP plc ADR 9,470,200 449,551 Royal Dutch Shell plc ADR 6,309,200 447,890 BG Group plc 12,109,248 272,570 Ensco plc ADR 2,965,606 161,151 BP plc 2,266,380 17,617 Royal Dutch Shell plc Class A 325,010 11,475 Royal Dutch Shell plc Class B 324,886 11,291 * Hansen Transmissions International NV 6,645,381 5,957 Royal Dutch Shell plc Class A (Amsterdam Shares) 93,391 3,296 Petrofac Ltd. 98,374 2,471 Tullow Oil plc 11,947 254 1,383,523 Total International 5,097,061 Total Common Stocks (Cost $7,409,945) 12,890,928 Temporary Cash Investments (5.1%) 1 Money Market Fund (2.1%) 4,5 Vanguard Market Liquidity Fund, 0.207% 293,662,458 293,662 Face Market Amount Value ($000) ($000) Repurchase Agreement (2.8%) Deutsche Bank Securities, Inc. 0.220%, 2/1/11 (Dated 1/31/11, Repurchase Value $377,002,000, collateralized by Government National Mortgage Assn. 3.500%6.000%, 1/20/261/15/41) 377,000 377,000 U.S. Government and Agency Obligations (0.2%) 6,7 Fannie Mae Discount Notes, 0.190%, 4/25/11 5,000 4,998 6,7 Federal Home Loan Bank Discount Notes, 0.200%, 3/11/11 1,500 1,500 6,7 Federal Home Loan Bank Discount Notes, 0.260%, 3/23/11 100 100 6,7 Freddie Mac Discount Notes, 0.195%0.240%, 3/14/11 3,200 3,199 6,7 Freddie Mac Discount Notes, 0.270%, 6/7/11 2,000 1,998 6,7 Freddie Mac Discount Notes, 0.200%, 6/13/11 2,000 1,998 6,7 Freddie Mac Discount Notes, 0.230%, 6/20/11 1,500 1,499 6,7 Freddie Mac Discount Notes, 0.280%, 6/21/11 7,000 6,993 6 Freddie Mac Discount Notes, 0.250%, 6/22/11 400 400 22,685 Total Temporary Cash Investments (Cost $693,347) 693,347 Total Investments (99.9%) (Cost $8,103,292) 13,584,275 Other Assets and Liabilities (0.1%) Other Assets 133,187 Liabilities 5 (115,068) 18,119 Net Assets (100%) 16 Energy Fund At January 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 8,038,538 Overdistributed Net Investment Income (16,406) Accumulated Net Realized Gains 94,133 Unrealized Appreciation (Depreciation) Investment Securities 5,480,983 Futures Contracts 5,117 Foreign Currencies 29 Net Assets Investor SharesNet Assets Applicable to 97,279,179 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,731,378 Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 52,881,610 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,871,016 Net Asset Value Per Share Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $13,643,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures Investments, the funds effective common stock and temporary cash investment positions represent 97.0% and 2.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $13,958,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $20,285,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 Energy Fund Statement of Operations Year Ended January 31, 2011 ($000) Investment Income Income Dividends 227,878 Interest 2 922 Security Lending 6,397 Total Income 235,197 Expenses Investment Advisory FeesNote B Basic Fee 16,115 Performance Adjustment 180 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 10,584 Management and AdministrativeAdmiral Shares 5,346 Marketing and DistributionInvestor Shares 1,545 Marketing and DistributionAdmiral Shares 1,065 Custodian Fees 504 Auditing Fees 28 Shareholders ReportsInvestor Shares 94 Shareholders ReportsAdmiral Shares 21 Trustees Fees and Expenses 16 Total Expenses 35,498 Expenses Paid Indirectly (119) Net Expenses 35,379 Net Investment Income 199,818 Realized Net Gain (Loss) Investment Securities Sold 2 441,774 Futures Contracts 15,714 Foreign Currencies (320) Realized Net Gain (Loss) 457,168 Change in Unrealized Appreciation (Depreciation) Investment Securities 2,188,072 Futures Contracts 16,269 Foreign Currencies 11 Change in Unrealized Appreciation (Depreciation) 2,204,352 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $14,628,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,769,000, $298,000, and ($1,581,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 18 Energy Fund Statement of Changes in Net Assets Year Ended January 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 199,818 171,663 Realized Net Gain (Loss) 457,168 222,696 Change in Unrealized Appreciation (Depreciation) 2,204,352 2,364,619 Net Increase (Decrease) in Net Assets Resulting from Operations 2,861,338 2,758,978 Distributions Net Investment Income Investor Shares (90,181) (105,714) Admiral Shares (94,977) (74,777) Realized Capital Gain 1 Investor Shares (207,111)  Admiral Shares (195,797)  Total Distributions (588,066) (180,491) Capital Share Transactions Investor Shares (1,004,028) 565,224 Admiral Shares 1,358,485 508,755 Net Increase (Decrease) from Capital Share Transactions 354,457 1,073,979 Total Increase (Decrease) 2,627,729 3,652,466 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2011 short-term gain distributions totaling $62,911,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($16,406,000) and ($18,896,000). See accompanying Notes, which are an integral part of the Financial Statements. 19 Energy Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.053 .910 1.276 1 1.226 1.112 Net Realized and Unrealized Gain (Loss) on Investments 14.103 14.591 (28.853) 14.639 .405 Total from Investment Operations 15.156 15.501 (27.577) 15.865 1.517 Distributions Dividends from Net Investment Income (.977) (.951) (1.264) (1.177) (1.020) Distributions from Realized Capital Gains (2.149)  (2.469) (4.308) (1.447) Total Distributions (3.126) (.951) (3.733) (5.485) (2.467) Net Asset Value, End of Period Total Return 2 27.17% 36.28% -38.51% 25.02% 2.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,731 $6,536 $4,434 $7,919 $6,479 Ratio of Total Expenses to Average Net Assets 0.34% 3 0.38% 3 0.28% 3 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 1.74% 1.73% 1.84% 1.67% 1.71% Portfolio Turnover Rate 31% 27% 21% 22% 22% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.00% for fiscal 2011, 0.03% for fiscal 2010, and 0.01% for fiscal 2009. See accompanying Notes, which are an integral part of the Financial Statements. 20 Energy Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 2.045 1.780 2.480 1 2.418 2.180 Net Realized and Unrealized Gain (Loss) on Investments 26.479 27.395 (54.203) 27.505 .757 Total from Investment Operations 28.524 29.175 (51.723) 29.923 2.937 Distributions Dividends from Net Investment Income (1.899) (1.855) (2.480) (2.322) (2.000) Distributions from Realized Capital Gains (4.035)  (4.637) (8.091) (2.717) Total Distributions (5.934) (1.855) (7.117) (10.413) (4.717) Net Asset Value, End of Period Total Return 2 27.24% 36.37% -38.46% 25.13% 2.32% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,871 $4,439 $2,889 $5,214 $3,612 Ratio of Total Expenses to Average Net Assets 0.28% 3 0.31% 3 0.21% 3 0.17% 0.18% Ratio of Net Investment Income to Average Net Assets 1.80% 1.80% 1.91% 1.75% 1.78% Portfolio Turnover Rate 31% 27% 21% 22% 22% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.00% for fiscal 2011, 0.03% for fiscal 2010, and 0.01% for fiscal 2009. See accompanying Notes, which are an integral part of the Financial Statements. 21 Energy Fund Notes to Financial Statements Vanguard Energy Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 22 Energy Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (January 31, 20082011), and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to a combined index composed of the S&P Citigroup BMI World Energy Index and the S&P 500 Energy Equal Weighted Blend Index through July 31, 2010, and the MSCI ACWI Energy Index thereafter. The benchmark change will be fully phased in by July 31, 2013. 23 Energy Fund The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $349,000 for the year ended January 31, 2011. For the year ended January 31, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.14% of the funds average net assets, before an increase of $180,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2011, the fund had contributed capital of $2,134,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.85% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the year ended January 31, 2011, these arrangements reduced the funds expenses by $119,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
